Citation Nr: 1515055	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a throat disability. 

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a traumatic brain injury.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to March 1988 and service in the National Guard from August 1988 to July 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for headaches, entitlement to service connection for a traumatic brain injury, entitlement to service connection for sleep apnea, and entitlement to service connection for attention deficit hyperactivity disorder (ADHD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

2.  The more probative evidence fails to demonstrate that the Veteran has a diagnosed right thumb disability.  

3.  The more probative evidence fails to demonstrate that the Veteran has a currently diagnosed throat disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for the establishment of service connection for a right thumb disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for the establishment of service connection for a throat disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a December 2008 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  In addition, for the disabilities on appeal, the Board notes that given the absence of even a contention of a current sore throat disability and current treatment records that do not reveal a diagnosed right thumb disability, no additional VA examination is warranted.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the February 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disabilities. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, denied having one of the disabilities and was specifically informed as to what was missing in the claim for the other disability. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for a right thumb disorder that he believes is the result of jamming his right thumb during active duty service.  He further contends that he has a throat disorder that is related to sore throats he had in service.  Finally, the Veteran contends that he was exposed to noise in various ways during his active duty service and that he has experienced ringing in his ears that has continued since that time.  There is no competent, probative evidence linking his claimed right thumb and throat disorders to military service and the claims will be denied.  38 C.F.R. § 3.102.  However, the Veteran's claim for tinnitus will be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

I.  Tinnitus

The Veteran contends that he was exposed to noise in various ways during his active duty service and that he has experienced ringing in his ears that has continued since that time.  Specifically he was exposed to generators, large trucks, flightline noise, artillery fire, and the constant hum of test equipment, all without hearing protection.  

The evidence regarding medical nexus consists of a VA examiner's opinion in a VA examination in February 2009.  The examiner diagnosed the Veteran with constant tinnitus.  The VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his active duty service because the date of onset was not associated with the Veteran's active duty service.

The Veteran subsequently testified at his February 2015 hearing that he had ringing in his ears immediately after he got out of service, as best he could recall.  He reported that there was always so much background noise around him while he was in the service and in subsequent National Guard service, that he did not notice the ringing in his ear until after he left the service.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  The Veteran is competent and credible to report the circumstances of his service as well as the occurrence of ringing in his ears, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.

II.  Right Thumb

The Veteran's service treatment records indicate that the Veteran jammed his right thumb in February 1987 while skiing.  It was noted that there was no evidence of a fracture.  In March 1988 the Veteran again complained about pain and the inability to lift heavy objects with his right thumb.  He was diagnosed with tendonitis.  

The Veteran testified at his February 2015 videoconference hearing that he had not had treatment for his thumb since service.  He was told in service that he would have tendonitis in his thumb forever and therefore he just treated the pain with ibuprofen and never sought treatment.  The Veteran noted that he often had trouble gripping things as a result of his tendonitis and that he often experienced pain.  The Veteran was notified at the hearing that there was no evidence of a current diagnosis and that he would need that in order to be service-connected.  

Subsequently, the Veteran provided a treatment record from his treating chiropractor dated in February 2015.  The Veteran reported at that examination that his right thumb was achy and painful on and off and sometimes felt really weak causing him trouble when holding a glass or a cup for a long time.  He noted his thumb had given way several months prior and caused him to drop a piece of firewood.  The examiner diagnosed the Veteran with chronic right thumb pain after an examination noted right thumb extension weak, with pain.  

While the Board notes that the Veteran did recently seek treatment for his sore right thumb, there is no evidence that the Veteran was diagnosed with a disability that can be service-connected.  Pain alone, without an underlying disability, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pain is a symptom rather than a diagnosed or identifiable underlying malady or condition.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection and the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Accordingly, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right thumb disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Throat Disorder

The Veteran contends that he had continuous problems with tonsillitis and strep throat throughout his time during active duty service.  The Veteran contends that his strep throat led to him having a restricted throat which led to him having sleep apnea.  Essentially that the constant inflammation due to his strep throat caused his airway to close up and led to his sleep apnea.  

The Veteran's service treatment records indicated that the Veteran did complain of a sore throat multiple times while in service and was provided a diagnosis of tonsillitis.  The Veteran's throat problems in-service were associated with viral infections.  

There is no evidence of record that the Veteran currently has throat problems, or even that the Veteran contends that he still has throat problems.  Indeed, at the February 2015 videoconference hearing he noted that he no longer had problems with his sore throat.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection and the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Therefore, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a throat disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for a right thumb disability is denied.

Service connection for a throat disorder is denied.


REMAND

The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for headaches, entitlement to service connection for a traumatic brain injury, entitlement to service connection for sleep apnea, and entitlement to service connection for attention deficit hyperactivity disorder (ADHD) unfortunately require additional development.  

The Veteran was afforded a VA examination in February 2009 for his claims for cervical spine, left knee, and headaches.  The examiner diagnosed the Veteran with cervical spine strain, suprapatellar effusion, left knee, and tension headaches.  The Veteran reported that he has had headaches since active duty service, and that he injured his neck while playing football in service.  The Veteran's service treatment records indicated that he complained of left knee pain and had fluid on his knee during active duty service.  No nexus opinion was provided in the February 2009 VA examination.  Therefore a new VA examination is required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one.).

With regard to the Veteran's claims for a traumatic brain injury, sleep apnea, and ADHD, no examination has been provided.  Private treatment records indicated that the Veteran has a current diagnosis with regard to each of these disabilities.  There is some indication that he no longer has ADHD, but as he has claimed his ADHD as being caused by his traumatic brain injury or alternatively as a result of his sleep apnea, the Board finds that the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, as there is evidence of a current disorder and a report by the Veteran that he injured his neck and potentially caused a traumatic brain injury while playing football on active duty and as all the issues appear to be intertwined, an examination should be provided to determine the etiology of the Veteran's traumatic brain injury, sleep apnea, and ADHD.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's left knee and cervical spine disorders and whether any identified disorders began during active service or are related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the examiner's attention to the Veteran's in-service complaints as well as statements that he injured his neck playing football and any current VA or private treatment records that indicate treatment for a left knee disorder or a cervical spine disorder.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any cervical spine or left knee disorder found as a result of considering the claims file and from examining the Veteran.

(e).  For any cervical spine or left knee disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f). In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  Schedule the Veteran for a VA neurological examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's headaches and claimed traumatic brain injury and whether any identified disorders began during active service or are related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's statements that he was injured playing football, potentially causing a traumatic brain injury; the Veteran's statements that he has had headaches since service, and any current VA or private treatment records that indicate treatment for a traumatic brain injury or headaches.  

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any traumatic brain injury or headaches found as a result of considering the claims file and from examining the Veteran.

(e).  For any traumatic brain injury or headaches diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f)  The examiner must also provide an opinion as to whether the Veteran's headaches are caused by or aggravated by his diagnosed cervical spine disorder.  
Specifically, the examiner should address whether the Veteran's headaches are proximately due to, or alternatively, aggravated by the Veteran's diagnosed cervical spine disorder.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(g).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(h). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's sleep apnea and whether any diagnosed sleep apnea began during active service or is related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the examiner's attention to the Veteran's statements that is sleep apnea is the result of restricted airway caused by repeated diagnoses of strep throat and any current VA or private treatment records that indicate treatment for sleep apnea.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any sleep apnea disorder found as a result of considering the claims file and from examining the Veteran.

(e).  For any sleep apnea diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f). In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the private treatment records indicating that the Veteran's ADHD is related to his sleep apnea and traumatic brain injury, and any current VA or private treatment records that indicate treatment for ADHD.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(e).  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f).  The examiner must also provide an opinion as to whether the Veteran's ADHD is caused by or aggravated by his diagnosed traumatic brain injury or sleep apnea.  

Specifically, the examiner should address whether the Veteran's ADHD is proximately due to, or alternatively, aggravated by the Veteran's diagnosed traumatic brain injury or sleep apnea.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(g).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(h).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

5.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


